                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RAYMEY SCOTT VOSS                                                                   PLAINTIFF
ADC #213751

v.                               No: 4:19-cv-00758 BRW-PSH

CAMERON WELLS, et al.                                                           DEFENDANTS

                                            ORDER

       I have reviewed the Proposed Findings and Partial Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. No objections have been filed. After careful

consideration, I approve and adopt the Proposed Findings and Partial Recommendation s in all

respects.

       Accordingly, Voss’s Motion for Summary Judgment (Doc. No. 6) is DENIED.

       IT IS SO ORDERED this 27th day of December, 2019.



                                                          Billy Roy Wilson ________________
                                                          UNITED STATES DISTRICT JUDGE
